Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request under 37 CFR 1.105
Examiner acknowledges Applicant’s Remarks dated 12/13/2020, and affirms that the information contained in the transmittal letter dated 07/31/2020 addressed the requests in the non-final office action.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be free of the prior art.  The prior art does not teach or suggest a bean variety comprising all of the physiological and morphological characteristics of the claimed variety.  The closest prior art is VARIETY SPECS. (2016). American Vegetable Grower, 64(3), 12-13, which discloses the bean variety “Sybaris”, which, as evidenced by the instant Specification, shares many traits with the instant variety, but differs in at least the traits of pod constriction and disease resistance traits.  It is noted that in Claims 12 and 14, the recitation that the variety “further comprises” is reasonably interpreted to mean that the claimed plants comprise the transgene or locus conversion and whatever traits are conferred by said transgene or locus conversion and otherwise comprises all of the physiological and morphological traits of the claimed variety.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662